Dismissed; Opinion Filed June 9, 2016.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00124-CV

                  IN THE INTEREST OF J.N.S. AND A.N.S., CHILDREN

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 417-50781-02

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Bridges, and Justice Lang
                                    Opinion by Justice Lang
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated February 8, 2016, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated February 8, 2016, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated February 22, 2016, we informed appellant

the clerk’s record had not been filed because appellant had not paid for the clerk’s record. We

directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation that she had been found entitled to proceed without

payment of costs. We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. To date, appellant has not paid the filing fee, filed the
docketing statement, provided the required documentation, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE




160124F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF J.N.S. AND A.N.S.,                On Appeal from the 417th Judicial District
CHILDREN                                             Court, Collin County, Texas
                                                     Trial Court Cause No. 417-50781-02.
No. 05-16-00124-CV                                   Opinion delivered by Justice Lang. Chief
                                                     Justice Wright and Justice Bridges
                                                     participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee Geoffrey Stewart Sabik recover his costs of this appeal
from appellant Desiree Sabik Meischen.


Judgment entered this 9th day of June, 2016.




                                               –3–